Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment filed on 05/06/2022  with claims 1-16, 18-21 are pending in the Application.  
 
Reason for allowance
 
 
2.	Claims 1-16,18-21 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-8:
None of the references of record teaches or suggests the claimed METHOD having the limitations/steps:
--“attaching a first first-level device die and a second first-level device die to the dummy wafer through a first adhesive film and a second adhesive film, respectively, wherein the first adhesive film and the second adhesive film are in physical contact with the dummy wafer; 
encapsulating the first first-level device die and the second first-level device die in a first encapsulating material; and
 forming redistribution lines over and electrically coupling to the first first-level device die and the second first-level device die.”—
In combination with all other limitations /steps as recited in claim 1.
II/ Group II: Claims 9-15:
The following is an examiner’s statement of reason for allowance for claims 9-15: 
None of the references of record teaches or suggests the claimed METHOD having the limitations/steps:
--“attaching a first-level device die to the dummy wafer;
stacking a second-level device die over the first-level device die;
forming redistribution lines over and electrically coupling to the first-level device 
die and the second-level device die; and
detaching the dummy wafer from the carrier to form a reconstructed wafer, 
wherein the reconstructed wafer comprises the dummy wafer, the first-level device die, 
the second-level device die, and the redistribution lines. “--.
In combination with all other limitations /steps as recited in claim 9.
III/ Group III: Claims 16, 18-21:
None of the references of record teaches or suggests the claimed METHOD having the limitations/steps:
--"after the dummy wafer is thinned, attaching a first-level device die to the dummy wafer that has been thinned, with a die-attach film being between, and in contact with, the dummy wafer and the first-level device die;
encapsulating the first-level device die in a first encapsulating material, wherein the first encapsulating material contacts silicon or a metal in the dummy wafer;
stacking a second-level device die over the first-level device die
encapsulating the second-level device die in a second encapsulating material;
forming redistribution lines over and electrically coupling to the first-level device die and the second-level device die; and
sawing through the dummy wafer, the first encapsulating material, and the second encapsulating material.”--.

In combination with all other limitations /steps as recited in claim 16
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.






                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                       
                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897